DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 25 July 2022 in response to the Office Action of 07 June 2022 are acknowledged and have been entered. Claims 1-5, 8-21, 23-36, 79-82 and 115-116 are pending. Claims 4-5, 15-17, and 29-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Claims 1-3, 8-14, 18-21, 23-28, 31-36, 79-82 and 115-116 being examined on the merit. 

Priority
Acknowledgment is made of applicant’s claim for priority based on applications GB16035917 filed 03/01/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	

Withdrawn Claim Rejections - 35 USC § 102
The rejection of claims 1, 2-3, 8, 21, 23, 24, 79, 81, 82, and 115 under 35 U.S.C. 102(a)(a) as being anticipated by Yamaguchi (Yamaguchi et al. Chem. Commun., 2010, 46, 2244–2246, cited in the Information Disclosure Statement filed 3/9/2022) is withdrawn in view of applicants arguments. Applicants’ assert that the transcription inhibition moiety is coupled to region upstream of the promoted versus a component of a nucleotide promoter sequence.  Applicant's arguments have been considered and found persuasive.  Therefore the rejections under 35 U.S.C. 102(a)(1) have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 31, 35 and 81 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “optionally 1 to 12”.  The word “optionally” as used is exemplary claim language and is indefinite as the intended scope of the claim is not clear. It is not clear whether the claimed narrower range of ‘1 to 12’ is a limitation.
Claim 31 recites “optionally wherein the transcriptional element is an enhancer”.  The word “optionally” as used is exemplary claim language and is indefinite as the intended scope of the claim is not clear. It is not clear whether the claimed narrower range of the transcription element being an ‘enhancer’ is a limitation.
Claim 34 recites “optionally a retrovirus, lentivirus, adenovirus, adeno-associated virus or
herpes simplex virus vector”.  The word “optionally” as used is exemplary claim language and is indefinite as the intended scope of the claim is not clear. It is not clear whether the claimed narrower range of ‘retrovirus, lentivirus, adenovirus, adeno-associated virus or herpes simplex virus vector’ is a limitation.
Claim 81 recites “optionally wherein the electromagnetic radiation is infra red”.  It is not clear whether the claimed narrower range of ‘infra red electromagnetic radiation’ is a limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2-3, 8-9, 14, 21, 23-24, 27-28, 79, 81, 82, and 115 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (Yamaguchi et al. Chem. Commun., 2010, 46, 2244–2246, cited in the Information Disclosure Statement filed 3/9/2022) in view of Liang (Liang et al. 2007. Nucleic Acids Symposium Series No. 51 349–350). 
Regarding claim 1, 21, and 79 Yamaguchi teaches a transcription inhibition moiety comprising a biotin molecule and streptavidin that is coupled to a nucleic acid molecule via a photocleavable moiety [pg. 2244, col. 1, para 1-col.2, para 2].  Yamaguchi teaches that BHC is a photolabile (i.e. photocleavable moiety) group [pg. 2244, col. 2, para 3].  Yamaguchi teaches attaching the biotin moiety to the BHC [Fig. 1b; pg. 2245, col.1 para 1], thereby forming a biotinylated caging agent.  Yamaguchi teaches the design, synthesis, and photoinduced activation of a novel, caged plasmid DNA that is site-specifically labelled with one biotinylated photolabile group within the promoter region (i.e. a component of a nucleotide sequence) [pg. 2244, col. 1, para 1].  Yamaguchi teaches that the binding of streptavidin to biotin acts as a steric regulator to block transcription factors binding to the promoter sequence [pg. 2244, col. 2, para 1].  Yamaguchi teaches reacting a 5’ amine group of a nucleotide with the biotinylated caging agent [pg. 2244, col. 2, para 1; Fig. 1].
Regarding claims 23-24, Yamaguchi teaches gene expression of site-specific caged plasmid DNA where site-specific caged plasmid DNA in combination with streptavidin can suppress EGFP gene expression [pg.2246, col.1, para 1].
Regarding claim 81 and 115, Yamaguchi teaches that site-specific caged plasmid DNAs were transfected into HeLa cells by lipofection and EGFP expression was then activated by UV light in living cells. [pg. 2244, col. 2, para 1; pg. 2246, col.1, para 1]. UV radiation is a type of electromagnetic radiation.
Regarding claim 8 and 82, Yamaguchi teaches the use of a Bhc photolabile protection group [pg. 2244, col. 2, para 1- pg. 2245, col. 1, para 1]. Yamaguchi teaches that 2-nitrobenzyl (NB)-based photolabile groups is a classical photolabile protection group [pg. 2244, col. 2, para 1; Fig. 1].  	
Regarding claims 23 and 24, Yamaguchi teaches were the promoter is linked to EGFP to analyze gene expression [pg. 2244, col.2, para 1].
Regarding claim 1, Yamaguchi does not teach coupling the transcription inhibition moiety to a component of a nucleotide promoter sequence.  
Yamaguchi, however, teaches coupling via a hexylamine moiety in the promoter region [pg. 2244, col. 1, para 1]. The hexylamine moiety of Yamaguchi is a component of the nucleotide sequence. Yamaguchi also teaches incorporation of the hexylamine moiety to a site-specific location on the expression plasmid by overlap extension PCR using a 5'-amino modified DNA primer [pg. 2244, col. 1, last paragraph - col.2, para 2] .  Yamaguchi teaches that the biotinylated photocleavable moiety can then be covalently attached to PCR products via a carbamate bond [pg. 2245, col.1, para 1].  
Liang teaches the coupling of a photocleavable moiety (two 2,6-dimethyl azobenzenes) directly to a component of a T7 nucleotide promoter sequence [abstract, pg. 349, col, 2; Fig. 1].  
Regarding claims 2-3, Liang’s teaching of a tethering two photocleavable moieties to a component of a T7 promoter is a teaching of where the component is a nucleotide base.
Regarding claim 9 and 14, Liang teaches the generation of a photoresponsive T7 promoter by tethering two 2, 6-dimethyl azobenzenes (4-(2, 6-dimethyl-phenlylazo)-benzoic acids) via D-threoninol linkers [abstract].  Liang teaches that coupling the photocleavable to the DNA via a linker remarkably improved the photoregulation of the formation and dissociation of DNA duplex as compared coupling without a linker [pg. 349, col. 1, para 1]
Regarding claim 27 and 28, Liang teaching of a photoresponsive T7 promoter is a teaching of an expression system that is operably configured for use with bacteriophage transcription components since a skilled artisan would recognize that a T7 RNA polymerase, from the T7 bacteriophage, binds to and transcribes genes operably linked to the T7 promoter.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the site of conjugation of the photocleavable moiety from the nucleotide promoter region, as taught by Yamaguchi, to conjugation at the nucleotide promoter sequence, as taught by Liang. One of ordinary skill in the art would have a reasonable expectation of success since Liang teaches that conjugation of the photocleavable moiety to the nucleotide promoter sequence similarly functions in photoregulation of gene expression.
Regarding the linkers used for conjugation of the photocleavable moiety to the nucleotide promoter, Yamaguchi teaches the use of a hexylamine linker, while Liang teaches the use of a D-threoninol linker. It would have been prima facie obvious for one of ordinary skill in the art to select either linker with a reasonable expectation of success as both are taught to be used for the same purpose of attaching the photocleavable moiety to the promoter. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the promoter as taught and suggested by Yamaguchi and Liang with Liang’s T7 promoter.  This modification would amount to a simple substitution of one promoter for another.  A skilled artisan would be motivated to make this modification for the advantage of enabling the molecule to be used with bacteriophage transcription components for the advantage of controlling genetic expression. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the activatable promoter of to contain a 2-nitrobenzyl photocleavable moiety.  The modification would be a simple substitution of one photocleavable moiety for another both known for controlling gene expression.  One would be motivated to make the modification given Yamaguchi’s teaching that 2-nitrobenzyl photolabile groups are the classical photolabile groups. 


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (Yamaguchi et al. Chem. Commun., 2010, 46, 2244–2246, cited in the Information Disclosure Statement filed 3/9/2022) in view of Liang (Liang et al. 2007. Nucleic Acids Symposium Series No. 51 349–350) as applied to claims 1, 2-3, 8-9, 14, 21, 23-24, 27-28, 79, 81, 82, and 115 and further in view of Hai (US 20140364391 A1, published 12/11/2014). 
Regarding claims 10-13, the teachings of Yamaguchi and Liang are discussed above as applied to claims 1, 2-3, 8-9, 14, 21, 23-24, 27-28, 79, 81, 82, and 115, and similarly apply to claims 10-13.  
Yamaguchi and Liang do not teach or suggest that the linker is an alkyl-diamine linker selected from linkers of formula -N(H)(CH2)nN(H)-, where n is from 1 to 8, such as 1,6-diaminohexane.
Hai teaches linker compounds that enable the linker to couple either a reactive group or an unsubstituted carbon to a polymerizable moiety or an active agent [0054].  Hai teaches that diamines are suitable linker compounds and include 1,6-diaminohexane [0054].
It would have been prima facie obvious for one of ordinary skill in the art to select the 1,6-diaminohexane linker with a reasonable expectation of success as Yamaguchi teaches the use of a hexylamine linker, and Liang teaches the use of a D-threoninol linker for conjugation of the photocleavable moiety to the nucleotide promoter. All all the linkers are taught to be used for the same purpose of attaching the photocleavable moiety to the promoter.  

Claims 18-20 and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (Yamaguchi et al. Chem. Commun., 2010, 46, 2244–2246, cited in the Information Disclosure Statement filed 3/9/2022) in view of Liang (Liang et al. 2007. Nucleic Acids Symposium Series No. 51 349–350) as applied to claims 1, 2-3, 8-9, 14, 21, 23-24, 27-28, 79, 81, 82, and 115 and further in view of Hobartner (Hobartner and Silverman. Angew. Chem. 2005, 117, 7471-7475). 
Regarding claims 18-20, the teachings of Yamaguchi and Liang are discussed above as applied to claims 1, 2-3, 8-9, 14, 21, 23-24, 27-28, 79, 81, 82, and 115, and similarly apply to claims 18-20. 
Yamaguchi and Liang are silent in regards to which base the biotin is coupled to and where on the base is the linker bonded to.  Yamaguchi does teach reacting the biotinylated caging group to the 5’ amine group of the DNA [pg. 2244, col. 2, para 1].
Hobartner teaches photochemical caging groups that are attached to the RNA nucleotides of uridine, cytidine, adenosine, and guanosine on at either the purine or pyrimidine ring  [Fig. 1]. Hobartner teaches that these caging groups disrupts key contacts or interferes with a critical reaction step and can be removed by photolysis [pg. 747, para 1].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the nucleic acid molecule as taught and suggested by Yamaguchi and Liang which contains an activatable promoter where biotin is attached, via the linker, to the pyrimidine ring at the 5’ position of the pyrimidine base according to Hobartner.  This modification would amount to a combination of prior art elements according to known methods to yield the predictable result of inhibiting transcription. One of ordinary would be motivated to make the modification given Hobartner's teaching that caging groups can be successfully attached to pyrimidine rings of nucleotide bases, inhibit critical reaction steps and can be removed by photolysis. In this case, the critical reaction step can be the DNA elongation step in transcription.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (Yamaguchi et al. Chem. Commun., 2010, 46, 2244–2246, cited in the Information Disclosure Statement filed 3/9/2022) in view of Liang (Liang et al. 2007. Nucleic Acids Symposium Series No. 51 349–350) as applied to claims 1, 2-3, 8-9, 14, 21, 23-24, 27-28, 79, 81, 82, and 115 and further in view of Fujii (Fujii et al. 2013. PNAS. vol.110, no. 42, 16796-16801, cited in the Information Disclosure Statement filed June 12, 2019).  
Regarding claims 25 and 26, the teachings of Yamaguchi and Liang are discussed above as applied to claims 1, 2-3, 8-9, 14, 21, 23-24, 27-28, 79, 81, 82, and 115 similarly apply to claims 25 and 26.  
Yamaguchi teaches the regulation of EGFP gene expression.  Yamaguchi and Liang does not teach or suggest where the expression system encodes the membrane protein a-hemolysin (aHL) pore protein.
Fujii teaches an in-vitro method to increase production of membrane proteins [abstract].  Fujii teaches that engineering α-hemolysin (AH) in a high-throughput manner using living cells is difficult [pg. 16799, col. 2, para 4].  Fujii teaches that there’s a need to improve membrane protein engineering [pg. 16800, col. 1, last paragraph] without engineering proteins in a high-throughput manner in living cells because of the toxic effects [pg. 16799, col. 2, para 4].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to apply the expression system as taught and suggested by Yamaguchi and Liang to that for the expression of the membrane protein α-hemolysin (AH) taught by Fujii.  One of ordinary skill in the art would have a reasonable expectation of success since Yamaguchi/Liang teach controlled expression via a photolabile group and Fujii teaches a need for regulation of the amount of protein to avoid toxicity. 

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (Yamaguchi et al. Chem. Commun., 2010, 46, 2244–2246, cited in the Information Disclosure Statement filed 3/9/2022) in view of Liang (Liang et al. 2007. Nucleic Acids Symposium Series No. 51 349–350) as applied to claims 1, 2-3, 8-9, 14, 21, 23-24, 27-28, 79, 81, 82, and 115 and further in view of Timko (Timko et al. 1985. Nature Vol. 318, pg. 579-582).  
Regarding claim 31, the teachings of Yamaguchi and Liang are discussed above as applied to claims 1, 2-3, 8-9, 14, 21, 23-24, 27-28, 79, 81, 82, and 115 similarly apply to claim 31.  
Yamaguchi and Liang does not teach or suggest an expression system further comprising one or more additional transcription elements.
Timko teaches a photoregulation gene expression system where a gene is operably linked to a promoter and additional regulatory sequences (transcription elements) and that these regulatory sequences contain necessary information for light responsiveness, maximum expression and photoregulation [abstract].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the expression system as taught and suggested by Yamaguchi and Liang to further comprise additional transcription elements as taught by Timko.  One of ordinary skill would be motivated to make this modification for the advantage of linking these sequences to the caging agent since these sequences contain necessary information for light responsiveness, maximum expression and photoregulation, as taught by Timko.

Claims 32-36 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (Yamaguchi et al. Chem. Commun., 2010, 46, 2244–2246, cited in the Information Disclosure Statement filed 3/9/2022) in view of Liang (Liang et al. 2007. Nucleic Acids Symposium Series No. 51 349–350) as applied to claims 1, 2-3, 8-9, 14, 21, 23-24, 27-28, 79, 81, 82, and 115, and further in view of Haselton (US 6017758A, issued 1/25/2000).  
The teachings of Yamaguchi and Liang are discussed above as applied to claims 1, 2-3, 8-9, 14, 21, 23-24, 27-28, 79, 81, 82, and 115 and similarly apply to claims 33-36 and 80.  
Yamaguchi and Liang do not teach or suggest a vector comprising the activatable promoter expression system.  Yamaguchi and Liang do not teach or suggest that the vector is a viral vector and a delivery system comprising liposomes and a viral delivery system.
Haselton teaches selective expression of genes useful in gene therapy protocols by selectively expressing genes in specific cells, comprising delivering "caged" (inactivated) nucleic acid to cells and "uncaging" (activating) the nucleic acid by exposure of the targeted cells to light, thereby allowing temporally controlled expression of exogenous nucleic acid only in targeted cells or selectively regulating endogenous gene expression [col. 1, lines 13-21]. Haselton teaches isolated nucleic acids covalently linked photolabile caging group which reversibly prevents expression of the nucleic acid [abstract]. Haselton teaches that nucleic acids can be delivered to a cell via liposomes [col. 7, line 37-40].  Haselton teaches that nucleic acids can be single or double stranded molecules [col. 3, lines 7-13].  Haselton teaches that the nucleic acids can be in a vector where the vector delivery can be a viral system using viral vectors [col. 7, lines 29-35 and 50-61]. Haselton teaches the delivery of a linearized plasmid (i.e. vector) into cells [col. 13, lines 1-10].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to include the activatable promoter expression system as taught and suggested by Yamaguchi and Liang in a linear double stranded vector or viral vector where the delivery system comprises liposomes or a viral delivery system.  One of ordinary skill would be motivated to make this modification for the advantage of delivering exogenous nucleic acids to cells for gene therapy.

Response to Arguments
Applicants assert there is nothing in Yamaguchi to teach or suggest that a protein may be used to inhibit transcription in the absence of a caging agent, as in claim 1. Applicant’s assert that none of Liang, Hai, Hobartner, Fujii, Timko, Okamoto or Haselton teach or suggest that improved light activation may be achieved by coupling a protein to a component of a nucleotide promoter sequence in the absence of a caging agent. Applicant’s arguments have been considered and found not persuasive as applicant are arguing limitations not claimed.  Applicant’s claims are not limited to an activatable promoter comprising a protein wherein the protein is used to inhibit transcription in the absence of a cage agent.  Applicants are reminded that Yamaguchi’s caging agent is the photocleavable group.  Therefore, Applicants are not claiming the ability to inhibit transcription in the absence of a a photocleavable group.  Yamaguchi, Liang, Hai, Hobartner, Fujii, Timko, Okamoto and Haselton that teach and suggest photoregulation in which a protein-based transcription inhibition moiety is coupled to a component of the nucleotide promoter sequence via a photocleavable moiety as required by claim 1.
Applicant’s assert that there is nothing in Yamaguchi to teach or suggest that a transcription inhibition moiety may be attached to a component of a nucleotide promoter sequence, as required by claim 1.  Applicant’s arguments have been considered and are moot in view of the new rejection set forth above.    

Conclusion
No claims are allowed.
New grounds of rejections are presented herein that were not necessitated by applicants’ amendments of the claims since the office action mailed 23 November 2021. Therefore, this action is not final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600